Citation Nr: 1146202	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-35 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for acute pharyngitis with upper respiratory infection and tracheobronchitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to January 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by which the RO, in pertinent part, denied the benefits sought herein.

In August 2011, the Veteran testified at a hearing before the undersigned via video teleconference.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For a variety of reasons, the record is incomplete, and further development must be undertaken before the Board can review the issues in this case.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veteran alleges regular VA medical treatment, and the record contains only a few specific VA treatment records dated after November 2, 2007.  In addition, the Veteran maintains that the VA medical treatment received after November 2, 2007 concerns the disabilities at issue herein.  In October 2011, the Veteran's representative submitted copies of September 2011 El Paso VA medical center treatment records related to complaints of neck pain with a diagnosis of right shoulder arthralgia and complaints of a cough.  The Veteran did not waive initial RO consideration of that evidence.  Because it appears that there are outstanding VA treatment records that are pertinent to issues on appeal, they must be obtained.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Regarding the Veteran's claimed right shoulder disability, the service treatment records reflect right shoulder treatment.  Upon examination in September 2007, a VA examiner found the right shoulder to be normal.  Because the Veteran maintains that he continues to experience right shoulder symptoms, because it appears that the Veteran has received right shoulder treatment since the September 2007 examination date, and because of the lapse in time between the last VA examination and the present, the Board believes that it would be prudent to provide a VA orthopedic examination to determine whether the Veteran suffers from a right shoulder disability and, if so, whether such disability is related to service.  38 C.F.R. § 3.159(c)(4).  The examination instructions are contained in the second paragraph below.  

Regarding the Veteran's claimed respiratory disorder, relevant complaints and treatment are documented in the service treatment records.  In June 2007, a pulmonary consultation revealed dyspnea of unclear etiology as well as differential diagnosis of bronchial asthma or gastroesophageal reflux disease.  The Veteran was afforded a VA medical examination in September 2007, and the examiner diagnosed minimally obstructive airway disease.  The examiner, however, did not provide an opinion as to the likely etiology of the Veteran's respiratory abnormalities.  As such, a VA medical examination must be provided for a diagnosis of all current respiratory conditions and for an opinion regarding the likely etiology of each condition diagnosed.  Id.  The examination instructions are contained in the third paragraph below.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file all VA clinical records dated from November 2, 2007 to the present.

2.  Schedule a VA orthopedic examination to determine whether the Veteran suffers from a right shoulder disability.  If so, the examiner must opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that the right shoulder disability is related to service.  

The examiner must review all pertinent documents in the claims file in conjunction with the examination and to indicate in the examination report whether the requested review took place.  A rational for all opinions and conclusions should be provided.

3.  Schedule the appropriate VA medical examination to determine whether the Veteran suffers from a respiratory disorder.  If so, the examiner must opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that the respiratory disorder is related to service.  

The examiner must review all pertinent documents in the claims file in conjunction with the examination and to indicate in the examination report whether the requested review took place.  A rational for all opinions and conclusions should be provided.

4.  After the development requested above has been completed to the extent possible, the record should be reviewed and the claims must be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


